Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-21 are objected to because of the following informalities:
In claims 2-21, line 1, respectively, ‘a method of manufacturing’ should read “the method of manufacturing”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 10 recites “according to claim 10” in line 1. Claim 11 recites “according to claim 11” in line 1. Claim 12 recites “according to claim 12” in line 1. It is unclear which claim is depended on for claim 10, claim 11, and claim 12, respectively. Claims 10, 11, and 12 are indefinite.
For examination purpose, the Examiner needs to guess that claims 10, 11, and 12 are depended on claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 13-14, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertelo et al. (U.S. 2013/0323416), as evidenced by Cortes et al. (Morthology and dynamical mechanical properties of PEKK w/meta phenyl links, Journal of Applied Polymer Science, Wiley, 2016, Vol. 133 (No. 19), pp. 1-10).
Regarding claims 1-2, 13-14, Bertelo discloses that, a method of manufacturing a semi-crystalline article from at least one pseudo-amorphous polymer (ABSTRACT and [0016] (polyetherketoneketones (PEKK) is often called “pseudo-amorphous polymer”) using a thermo-forming process ([0013]), the method comprising:
as a softening step, heating at least one pseudo-amorphous polymer having less than about seven % crystallinity ([0015], [0016]; The T/I ratio is commonly varied from 50:50 to 90:10 and in some embodiments 60:40 to 80:20 ([0016], lines 3-5 from bottom); As indicated by Cortes, the crystallinity previously determined by DSC is 1.5+/- 1% for PEEK 60/40 (less than 7 %) (page 6, lines 1-2 (just under Table 1 in left col.))) and in sheet form ([0034], line 7) to a temperature above the glass transition temperature of the pseudo-amorphous polymer to soften the pseudo-amorphous polymer ([0036]; [0037]; [0038], lines 8-9 from bottom; heating above the glass transition temperature of PEKK making it softening);
as a crystallization step, heating the at least one pseudo-amorphous polymer to a temperature above the glass transition temperature of the pseudo-amorphous polymer and below the melting temperature of the pseudo-amorphous polymer for a time sufficient to allow the crystallinity of the pseudo-amorphous polymer to increase on a mold ([0034], lines 1-5; [0036]; [0037], the present crystallinity, is essentially maximized after eight hours of annealing (heating) at 196 C (below the melting polymorph) (lines 1-8); [0038], lines 1-9; [0043], for instance in rotomolding the powder is added to a mold that has the outer shape of the desired hollow product);
placing the pseudo-amorphous polymer on the mold during either the softening step or the crystallization step before the increase in crystallization takes places ([0043], in rotomolding process); and 
forming an semi-crystalline molded article (ABSTRACT) wherein the crystallinity increases by at least 5% (absolute) crystallinity over the pseudo-amorphous polymer ([0038] (both having T:I ratio of about 80:20 ([0038], lines 1-6)); As indicated by Cortes, the crystallinity previously determined by DSC is 1.5+/- 1% for PEEK 60/40, 8+/-1% for 70/30, and 29+/-1% for 80/20 (page 6, lines 1-3 (just under Table 1 in left col.)); Further, in the Examples of the teachings of Bertelo ([0049], PEEK powders and pellets, having a T:I ratio of 60:40 (i.e., having the crystallinity of 2% based on the disclosure of Cortes) were heat treated at temperature of 200˚ C, 250˚ C. and 285˚ C. As listed in Table 2, (for example) for Example 1 heat treated at 200 C, the crystallinity is about 33%. The increasing crystallinity is more than 5% (or more than ten percent (related to claim 13) (or within the range of thirty to forty percent (related to claim 14))))),
wherein the pseudo-amorphous polymer comprises (i) a poly aryl ether ketone (PAEK) selected from the group consisting of polyetherketoneketones (PEKK) ([0015] and [0016]) (related to claim 2), thereof and (ii) another polymer selected from fluorinated polymers ([0020], line2 (polyvinylidene fluoride (PVDF) homopolymers)).
Regarding claim 22, Bertelo discloses that, the pseudo-amorphous polymer is a blend of (i) and (ii) ([0020]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bertelo et al. (U.S. 2013/0323416), as evidenced by Cortes et al. (Morthology and dynamical mechanical properties of PEKK w/meta phenyl links, Journal of Applied Polymer Science, Wiley, 2016, Vol. 133 (No. 19), pp. 1-10), as applied to claim 2 above over. 
Regarding claims 3-4, 16-18, Bertelo discloses that, the T/I ratio is commonly varied from 50:50 to 90:10 ([0016], lines 4-5 from bottom). Thus, Bertelo discloses that, in the method the PEKK has a T:I isomer ratio within a range of 50/50 to 85/15 (overlapping), 70/30 (overlapping) (related to claims 4, 16), 71/29 (overlapping) (related to claim 17), 70/30 (+/-2) (overlapping) (related to claim 18).
Claims 5-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bertelo et al. (U.S. 2013/0323416), as evidenced by Cortes et al. (Morthology and dynamical mechanical properties of PEKK w/meta phenyl links, Journal of Applied Polymer Science, Wiley, 2016, Vol. 133 (No. 19), pp. 1-10), as applied to claim 1 above, further in view of Bloom (US 4,937,135).
Regarding claim 5, Bertelo disclose the method of manufacturing a semi-crystalline article from at least one pseudo-amorphous polymer. However, Bertelo does not specifically disclose that the at least one pseudo-amorphous polymer (such as PEEK) is in the form of a sheet. In the same field of endeavor, thermoformable polyaryletherketone (PAEKs), Bloom discloses that the one pseudo-amorphous polymer (such as PEEK) is in the form of a sheet (col. 6, (Example 1) 15.4 cm X 15.4 cm X 0.22 cm (thickness) plaques (line 24)) which has a thickness greater than about 300 microns .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertelo to incorporate the teachings of Bloom to provide that the one pseudo-amorphous polymer (such as PEEK) is in the form of a sheet. Doing so would be possible using mechanical methods or differential pressure created by vacuum and/or pressure to hold the contours of the mold until it retains the shape of the mold, as recognized by Bloom (col. 1, lines 18-23).
Regarding claims 6-8, Bertelo disclose the method of manufacturing a semi-crystalline article from at least one pseudo-amorphous polymer. However, Bertelo does not disclose the sheet is maintained on the mold during the crystallization step for a time period. Bloom discloses that, as illustrated in Fig. 1, it represents a plot of a polyaryletherketone (PAEK) property arbitrarily called “crystallization half-time” (the amount of time it takes an amorphous sample to reach the crystallization exotherm maximum of the polymer (col. 3, lines 37-39)) versus temperature (maintained by the surface temperature of “chill rolls” (or a mold) (col. 3, 13-17)) (col. 3, lines 33-35). At normal quenching rates, significant crystallization occurs only along the lowest portion of the curves shown in Fig. 1. See Table 1, below (col. 3, lines 59-61). Based on Fig. 1 and Table 1, Bloom discloses that, the sheet is maintained during the crystallization step for a time period of one minute or less (for example, for curve T/I = 70/30) (related to claim 6) and the sheet is maintained during the crystallization step for a time period of twenty seconds (related to claim 7), thirty seconds or less (for example, for curve T/I= 80/20) (related to claim 8). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertelo to incorporate the teachings of Bloom to provide that the one pseudo-amorphous polymer (such as PEEK) is in the form of a sheet and the sheet is maintained on the mold during the crystallization step for a time period such as one minute or less, twenty seconds or less and thirty seconds or less. Doing so would be possible to have the forming characteristics and physical properties inherent in such a sheet to be realized, as recognized by Bloom (col. 3, lines 13-31).
	Regarding claim 9, Bertelo disclose the method of manufacturing a semi-crystalline article from at least one pseudo-amorphous polymer. However, Bertelo does not disclose the mold is heated. Bloom discloses that, as a result, the laminates of the present invention can be thermoformed below the temperature at which thermal degradation of polyvinyl fluoride occurs (col. 2, lines 46-49). Thus, Bloom discloses that the mold (for thermoforming) is heated on at least one side. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertelo to incorporate the teachings of Bloom to provide that the mold is heated. Doing so would be possible to have the forming characteristics and physical properties inherent in such a sheet to be realized, as recognized by Bloom (col. 3, lines 13-31).
Regarding claim 10, Bertelo disclose the method of manufacturing a semi-crystalline article from at least one pseudo-amorphous polymer. However, Bertelo does not disclose the mold is heated to a temperature in the range of 380 F (193 C) to 550 F (288 C). Bloom discloses that, the surface temperature of the mold (chill rolls as shown in Figs. 4A and 4B) is maintained at a level below the melt temperature of the polymer (col. 3, lines 15-17). Further, Bloom discloses that the temperature required for thermoforming polyaryletherketone (PAEK) sheets are in a range of 300 to 400 C, where these materials melt (col. 1, lines 28-30). Thus, Bloom realizes that the mold is heated to a temperature which is a result effective variable related to the melting temperature of the pseudo-amorphous polymer (PAEK). 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the mold is heated to a temperature in the range of 380 F (193 C) to 550 F (288 C)) as a result of routine optimization of the result effective variable of the mold (chill rolls) in an effort to achieve the significant crystalline of the pseudo-amorphous polymer (PAEK).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertelo to incorporate the teachings of Bloom to provide that the mold is heated to a temperature in the range of 380 F (193 C) to 550 F (288 C). Doing so would be possible to have the forming characteristics and physical properties inherent in such a sheet to be realized, as recognized by Bloom (col. 3, lines 13-31).
Regarding claim 11, Bertelo disclose the method of manufacturing a semi-crystalline article from at least one pseudo-amorphous polymer. However, Bertelo does not disclose the pseudo-amorphous polymer (PAEK) is heated to a temperature within the range of 380 F (193 C) to 450 F (232 C). Bloom discloses, as illustrated in Table 1, for T/I 80/20 significant crystalline temperature range of 190 C to 320 C. Thus, Bloom discloses that the pseudo-amorphous polymer (PAEK) is heated to a temperature within the range of 380 F (193 C) to 450 F (232 C) (overlapping).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertelo to incorporate the teachings of Bloom to provide that the pseudo-amorphous polymer (PAEK) is heated to a temperature within the range of 380 F (193 C) to 450 F (232 C). Doing so would be possible to have the forming characteristics and physical properties inherent in such a sheet to be realized, as recognized by Bloom (col. 3, lines 13-31). 
Regarding claim 12, Bertelo disclose the method of manufacturing a semi-crystalline article from at least one pseudo-amorphous polymer. However, Bertelo does not disclose the pseudo-amorphous polymer is placed on the mold immediately prior to the crystallization step. Bloom discloses that, the extruded polyaryletherketone sheet is conveyed from the die directly over polished metal or textured rolls, commonly termed “chill rolls” (for crystallization) (the mold) (col. 3, lines 13-15). Thus, Bloom discloses that, the pseudo-amorphous polymer is placed on the mold immediately prior to the crystallization step. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertelo to incorporate the teachings of Bloom to provide that the pseudo-amorphous polymer is placed on the mold immediately prior to the crystallization step. Doing so would be possible to have the forming characteristics and physical properties inherent in such a sheet to be realized, as recognized by Bloom (col. 3, lines 13-31).
Regarding claim 15, Bertelo disclose the method of manufacturing a semi-crystalline article from at least one pseudo-amorphous polymer. However, Bertelo does not disclose the sheet is placed onto the mold by a vacuum subsequent to the softening step. Bloom disclose that, the polyaryetherketone/polyvinyl fluoride laminate of this invention may be readily thermoformed by the methods and using processing equipment normally employed in the industry to form other types of thermoplastic laminates, that is, by vacuum () (col. 5, lines 21-25). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertelo to incorporate the teachings of Bloom to provide that the molded article is formed with the help of vacuum. Doing so would be possible to have the proper physical properties of the sheet and its thermoformability, as recognized by Bloom (col. 4, lines 43-54).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bertelo et al. (U.S. 2013/0323416), as evidenced by Cortes et al. (Morthology and dynamical mechanical properties of PEKK w/meta phenyl links, Journal of Applied Polymer Science, Wiley, 2016, Vol. 133 (No. 19), pp. 1-10), as applied to claim 1 above, further in view of Garcia-Leiner et al. (US 2015/0079378). 
Regarding claims 19-21, Bertelo does not explicitly disclose that, the another polymer includes fluorinated ethylene propylene (FEP) (related to claim 19), polyphenylsulfone (PPSU) (related to claim 21), and polyetherimide (PEI) (related to claim 20). In the same field of endeavor, rotomolding, Garcia-Leiner discloses that, the present powder may include other polymers, in addition to the poly(aryl ketone) ([0023], [0037], lines 1-2). The other polymers may include ethylene propylene (FEP) (related to claim 19), polyphenylsulfone (PPSU) (related to claim 21), and polyetherimide (PEI) (related to claim 20) ([0037]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertelo to incorporate the teachings of Garcia-Leiner to provide that the another polymer includes fluorinated ethylene propylene (FEP), polyphenylsulfone (PPSU), and polyetherimide (PEI). Doing so would be possible to expand applications such as in high temperature or high impact requirement, as recognized by Garcia-Leiner ([0037], [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741